     Case 2:20-cv-05027-CBM-AS Document 58 Filed 04/13/21 Page 1 of 3 Page ID #:1217



        Cynthia Anderson Barker, SBN 75764   Barrett S. Litt, SBN 45527
 1      3435 Wilshire Blvd., Suite 2910      Lindsay Battles, SBN 262862
        Los Angeles, CA 90010                KAYE, MCLANE, BEDNARSKI & LITT
 2      t. 213 381-3246 f. 213 381-3246      975 E. Green Street
 3
        e. cablaw@hotmail.com                Pasadena, California 91106
                                             t. 626 844-7660 f. 626 844-7670
 4                                           e. blitt@kmbllaw.com
        Paul Hoffman, SBN 71244              e. lbattles@kmbllaw.com
 5      Michael D. Seplow, SBN 150183
        Aidan McGlaze, SBN 277270            Pedram Esfandiary, SBN 312569
 6      John C. Washington, SBN 315991       e. pesfandiary@baumhedlundlaw.com
        SCHONBRUN, SEPLOW, HARRIS,           Monique Alarcon, SBN 311650
 7      HOFFMAN & ZELDES LLP                 e. malarcon@baumhedlundlaw.com
        200 Pier Avenue, Suite 226           Bijan Esfandiari, SBN 223216
 8      Hermosa Beach, California 90254      e. besfandiari@baumhedlundlaw.com
        t. 310 396-0731; f. 310 399-7040     R. Brent Wisner, SBN 276023
 9      e. hoffpaul@aol.com                  e. rbwisner@baumhedlundlaw.com
        e. mseplow@sshhzlaw.com              BAUM, HEDLUND, ARISTEI &
10      e. amcglaze@sshhzlaw.com             GOLDMAN, P.C.
        e. jwashington@sshhlaw.com           10940 Wilshire Blvd., 17th Floor
11                                           Los Angeles, CA 90024
12      Attorneys for Plaintiffs             t. 310 207-3233 f. 310 820-7444
        Additional Counsel on Next Page
13
14
15                        UNITED STATES DISTRICT COURT
16               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, et al.,
18                                            VOLUME III
                               PLAINTIFFS,
19      v.                            EXHIBITS AND DECLARATIONS
                                      IN SUPPORT OF PLAINTIFFS’
20      CITY OF LOS ANGELES, et al.,  RENEWED APPLICATION FOR
                                      A TEMPORARY RESTRAINING
21                        DEFENDANTS. ORDER
22                                            Date and Time: TBA
23
                                              Courtroom: 8B

24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 58 Filed 04/13/21 Page 2 of 3 Page ID #:1218



      Carol A. Sobel, SBN 84483          Jorge Gonzalez, SBN 100799
 1    Katherine Robinson, SBN 323470     A PROFESSIONAL CORPORATION
      Weston Rowland, SBN 327599         2485 Huntington Dr., Ste. 238
 2    LAW OFFICE OF CAROL A. SOBEL       SAN MARINO, CA 91108-2622
 3
      1158 26th Street, #552             t. 626 328-3081
      Santa Monica, CA 90403             e. jgonzalezlawoffice@gmail.com
 4    t. 310 393-3055
      e. carolsobel@aol.com
 5    e. klrobinsonlaw@gmail.com
      e. rowland.weston@gmail.com        Olu Orange, SBN 213653
 6                                       Orange Law Offices
                                         3435 Wilshire BLvd., Ste. 2910
 7    Colleen Flynn, SBN 234281          LOS ANGELES, CA. 90010-2015
      LAW OFFICE OF COLLEEN FLYNN        T. 213 736-9900
 8    3435 Wilshire Blvd., Suite 2910    f. 213 417-8800
      Los Angeles, CA 90010              e. o.orange@orangelawoffices.com
 9    t. 213 252-9444
      r. 213 252-0091
10    e. cflynn@yahoo.com
11    Matthew Strugar, SBN 232951
12
      LAW OFFICE OF MATTHEW STRUGAR
      3435 Wilshire Blvd., Suite 2910
13    Los Angeles, CA 90039
      t. 323 696-2299
14    e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 58 Filed 04/13/21 Page 3 of 3 Page ID #:1219




 1
                     INDEX OF EXHIBITS AND DECLARATIONS
 2
 3
      Exhibit No.                                                             Cited

 4    VOLUME I:
 5
         1. An Independent Examination of the Los Angeles Police              passim
 6          Department 2020 Protest Response (“Chaleff Report”)
 7
         2. A Crisis in Trust
 8
 9    VOLUME II:
10
         3. Safe La 2020 Civil Unrest After Action Report                     9
11
12    VOLUME III;
13
           Declaration of Abdullah
14
           Declaration of Astorga and Ex. 4, 5    (Ex. 5 manually filed)
15
           Declaration of Baffa and Ex. 6, 7 (Ex. 6 manually filed)
16
           Declaration of Barbadillo and Ex. 8, 9 (manually filed)
17
           Declaration of Roger Clark
18
           Declaration of Guerrero and Ex. 10, 11, 12
19
20
           Declaration of Kanegawa and Ex. 13, 14

21         Declaration of Kim and Ex. 15

22         Declaration of Monterrossa and Ex. 16, 17
23
24                                         Respectfully submitted,
25
26
      DATED: April 13, 2021                LAW OFFICE OF CAROL A. SOBEL

27                                         By:    /s/ Carol A. Sobel
28                                                CAROL A. SOBEL
                                                  Attorneys for Plaintiffs.


                                              1
